This is a suit in damages for the conversion of 37 bales of cotton of an alleged value of $1,902.50. Plaintiff alleges itself to be the owner thereof as the owner and holder of bills of lading to shipper's order, and that the cotton was converted by defendant in transit on its line of road from Sayre to Shawnee, Okla. The point raised by demurrer is conceded to be whether the statute of limitation (Rev. Laws 1910, sec. 4657, subd. 3) runs in labor of a foreign corporation which has failed to comply with section 43, art. 9, sec. 260, Williams' Ann. Constitution. This court has held that it does not inHale v. St. Louis   S. F. Ry. Co., 39 Okla. 192, 134 P. 949, and in St. Louis etc., R. Co. v. Bloom, 39 Okla. 78,134 P. 432.
As defendant seems to so concede by failure to file brief, the judgment of the trial court in sustaining a demurrer to the petition is reversed, and the case remanded.
All the Justices concur. *Page 709